Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronin et al, U.S. Patent No. 7,540,228.  Cronin discloses an armor structure having a ceramic layer bonded to a metal layer, wherein the metal layer can be steel.  See col. 5, line 49.  Cronin teaches curving and otherwise shaping the body armor so that it best fits the shape of the body or object that is being protected by the armor.  See col. 3, lines 32-40.  
Cronin differs from the claimed invention because it does not disclose the particularly claimed curvature or angles. 
However, with regard to the particular curvature and shape of the armor, since Cronin teaches shaping the armor to best protect the body or object being protected, it would have been obvious to have selected the shape and curvature of the armor which best protected the body or object to be protected.
Claim(s) 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronin et al, U.S. Patent No. 7,540,228.  Cronin discloses an armor structure having a ceramic layer bonded to a metal layer, wherein the metal layer can be steel.  See col. 5, line 49.  Cronin teaches curving and otherwise shaping the body armor so that it best fits the shape of the body or object that is being protected by the armor.  See col. 3, lines 32-40.  
Cronin differs from the claimed invention because it does not disclose the particularly claimed curvature or angles and does not disclose the claimed carrier system.  
However, with regard to the particular curvature and shape of the armor, since Cronin teaches shaping the armor to best protect the body or object being protected, it would have been obvious to have selected the shape and curvature of the armor which best protected the body or object to be protected.
With regard to the carrier system, Swan discloses employing cummerbunds and shoulder harnesses to hold armor panels to be worn.  The cummerbunds can be formed from an elastic fabric which will necessarily provide some compression depending on how tightly it is fastened.  The cummerbund may comprise an outer covering or can be formed as a laminate which meets the limitation of claim 8.  See paragraph 0031-0034. The cummerbund can be part of a wearable load carriage system which is equated with the claimed passive exoskeleton as claimed in claim 12 and which can include front and back panels with a shoulder harness. See entire document and figures, especially paragraph 0093. With regard to the use of a breathable fabric and a cover layer over an elastic band, it would have been obvious to have selected fabrics which provided comfort such as breathability and softness to the wearer of the carrier system and armor.
Therefore, it would have been obvious to have employed a carrier system as taught by Swan to hold the armor of Cronin in order to distribute the weight and load of the armor system.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vogelsang et al, U.S. Patent No. 4,836,084.  Vogelsang discloses an armor plate comprising a ceramic impact layer which is bonded with a metal sheet such as steel.  See col. 4, lines 11-25.  Vogelsang does not disclose the particular curvature or carrier system.
Carton et al, U.S. Patent application Publication No. 2014/0047972,  discloses a curved ceramic panel for use in body armor and teaches that it was known in the art to provide curved armor so that it was more comfortable.  See paragraph 0017.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789